Ingraham, J.
I concur in the above judgment, upon the ground that the defendants were not in existence at the time the lease was executed, and cannot, therefore, be made liable for the covenants in the lease without some act accepting the lease as made for their benefit. This may be either directly, by resolution, adopting the liability as the cestui que trust, or by a course of conduct that would warrant the court in finding that they had, by such condxict, given their assent to the same, and adopted it as made for their benefit. The evidence will not warrant either conclusion, as the case now stands. The defendants are nothing more than the assignees of the lease, and their liability only extends to the period during which *461they held the lease, and ceased with their relinquishment of interest therein. It may be, on a new trial other facts may be shown to change the relation of the defendants with the lessee.
Judgment should be reversed, and a new trial ordered.

Dissenting opinion.